 

Exhibit 10.2

 

[image102.jpg]

 

AMENDMENT TO AGREEMENT

 

This AMENDMENT TO AGREEMENT (“Amendment”) is made as of the 23rd day of
September 2019, by and between SpecGx LLC (as successor to Mallinckrodt LLC)
(“Mallinckrodt”) and AcelRx Pharmaceuticals, Inc. (“AcelRx”).

 

Recitals

 

WHEREAS, AcelRx and Mallinckrodt are parties to a supply agreement dated June
16, 2017 (the “Agreement”);

 

WHEREAS, the Initial Term (as defined in the Agreement) expires on December 31,
2019; and

 

WHEREAS, the parties desire to extend the term of the Agreement and make certain
other changes as set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and sufficient consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

 

 

1.

The Term (as defined in the Agreement) is extended through December 31, 2022.

 

 

2.

The term of the Confidentiality Agreement (as defined in the Agreement) is
extended through December 31, 2022.

 

 

3.

All other provisions of the Agreement not specifically and expressly amended by
this Amendment shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been executed and delivered by the
parties hereto by their respective duly authorized representatives as of the
date first above written.

 

AcelRx Pharmaceuticals, Inc.   SpecGx LLC           By: /s/ Anil Dasu   By: /s/
Karen Lasker           Name: Anil Dasu   Name: Karen Lasker           Title:
Chief Engineering Officer     Title: VP Commercial Operations

 

1